This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SHANNON ORTIZ,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 34,634

 5 CHAD LUSE,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Sylvia Lamar, District Judge

 9 Gary D. Elion
10 Santa Fe, NM

11 for Appellee

12 Dorie Concetta Biagianti Smith
13 Santa Fe, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.

17   {1}    Summary reversal was proposed for the reasons stated in the notice of proposed

18 summary disposition. No memorandum opposing summary reversal has been filed

19 and the time for doing so has expired.
1   {2}   IT IS SO ORDERED.


2                                     _______________________________
3                                     M. MONICA ZAMORA, Judge


4 WE CONCUR:


5 _________________________________
6 JAMES J. WECHSLER, Judge


7 _________________________________
8 J. MILES HANISEE, Judge




                                  2